Title: From Thomas Jefferson to Albert Gallatin, 29 March 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: Jefferson to 
                        mr Gallatin
                            
                            Mar. 29. 07.
                        
                        A doubt is entertained whether the act of Congress respecting claims to lands in Orleans & Louisiana, &
                            authorizing the Commrs. ‘to decide according to the laws & established usages & customs of the French & Spanish
                            governments; upon all claims to lands within their respective districts’ Etc. meant to give that power as to all
                            claims, or to restrict it to those claims only which had been previously recognised by Congress? were it necessary for us
                            to decide that question, I should be of opinion it meant all claims, because the words are general, ‘all claims to lands
                            within their respective districts’ and there are no other words restricting them to those claims only, previously
                            recognised by Congress; and because the intention of the act was to quiet & satisfy all the minor claimants, and reserve
                            only the great & fraudulent speculations for rigorous examination.
                        But the board of Commissioners, being a judiciary tribunal, I should think it proper to leave them to the law
                            itself as their instructions, on the meaning of which they are competent to decide, and, being on the spot, are better
                            informed of the nature of those claims than we are.   Affectionate salutations.
                    